Citation Nr: 0918555	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
October 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a TDIU. 

In March 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ). A transcript of that hearing is of record and 
associated with the claims folder. 

By an April 2009, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c). 


FINDINGS OF FACT

1. The Veteran is a high school graduate. 

2. The Veteran has a single service-connected disability of 
bilateral hearing loss, rated 60 percent disabling. 

3. The Veteran's single service-connected disability alone is 
not of such severity as to preclude him from engaging in 
substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU rating are not approximated. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in May 2007. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in May 2007. Further, 
since the preponderance of the evidence is against the claim, 
any question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. 
Service medical evidence, VA and private medical records, are 
all associated with the claims folder. Records used to 
determine social security disability benefits were sought and 
the Social Security Administration indicated that those 
records do not exist and that further efforts to obtain them 
would be futile. There are no known additional records or 
information to obtain. 

A Board hearing was offered, and the Veteran testified before 
a VLJ at a Travel Board hearing in March 2009. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim.



TDIU

The Veteran claims that a TDIU is warranted in the instant 
case. He maintains that he is unable to engage in 
substantially gainful employment based on his single service-
connected disability, bilateral hearing loss.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 
TDIU is not warranted because the Veteran's single service-
connected disability alone does not preclude him from 
engaging in substantially gainful employment. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a). Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran has a single service-connected disability of 
bilateral hearing loss which is rated as 60 percent 
disabling. 

The Board has considered whether further development of the 
claim is warranted, specifically with regard to the 
appropriateness of the service-connected rating. It cannot be 
doubted that the Veteran has a significant bilateral hearing 
loss. 

The Veteran meets the schedular criteria for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a). Thus, it now must be 
determined if the Veteran's service-connected disability 
alone prevents him from being able to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 

For a Veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The question is whether the 
Veteran is capable of performing physical and mental acts 
required by employment, not whether the Veteran can find 
employment. Id. 

In this case, the Veteran's 2007 VA Application for Increased 
Compensation Based on Unemployability indicates that he has 
been unemployed since 1996. He has completed high school and 
has no other education or training. He has not had any 
training or education since he became too disabled to work. 
He stated in this application that he had to leave his job as 
a truck driver because his hearing and eyesight made it 
impossible to perform his job. He attempted to work as 
security on the truck lot where he was employed, but could 
not hear or see trucks if they were not close. The Veteran 
also had a January 2007 statement which indicated, in 
pertinent part, that he had loss of eyesight, emphysema, and 
loss of a left lung which was due to cancer, and that these 
disabilities were non service-connected. He also stated that 
he was on oxygen, 24 hours a day, 7 days a week. 

A September 2007 statement was received by VA from Pride 
Transport, Inc., where the Veteran last worked from 
February 1994 to February 1997. The statement indicated, in 
pertinent part, that the Veteran originally was employed as a 
long haul truck driver and when he was unable to perform his 
required duties, he was moved to the guard shack. His hearing 
loss proved to be too dangerous around the large equipment 
and his employment was terminated. 

A January 2007 letter to the Veteran from VA Vocational 
Rehabilitation Services was received by the RO in 
February 2008. VA Vocational Rehabilitation Services stated 
that after careful consideration, it had been determined that 
the Veteran's disabilities made it unreasonable to expect 
that he could use the program to get and keep competitive 
employment. In reaching the decision, it was considered that 
he had significant bilateral hearing loss that was a service-
connected disability rated 60 percent disabling and several 
non-service connected disabilities that cause serious 
limitation in his ability to perform the duties of any 
reasonable employment. 

In March 2009, the Veteran and his spouse testified before 
the undersigned VLJ at a Travel Board hearing. The Veteran 
indicated that because of the severity of his bilateral 
hearing loss, he no longer qualified to renew his commercial 
truck driver's license and could no longer work in that 
profession. His spouse stated that he was evaluated by VA 
Vocational Rehabilitation Services and that they never 
questioned his ability, but discussed what he liked to do and 
what he did not like to do. He testified that he was a high 
school graduate and worked for 37 years as a truck driver. He 
also stated that he had received Social Security disability 
benefits.

It is argued that although the Veteran has several non-
service-connected disabilities, his hearing loss is severe 
enough alone to prevent him from substantially gainful 
employment and therefore, he should receive TDIU. After a 
total review of the record, the Board finds that the 
Veteran's single service-connected disability alone does not 
prevent him from obtaining substantially gainful employment. 
The Veteran has bilateral hearing loss that affects his 
ability to work. He certainly has presented evidence that it 
prevents him from maintaining his commercial driver's license 
and prevents him from maintaining employment as a long haul 
truck driver or working around large machinery in noisy 
areas. However, his bilateral hearing loss alone, does not 
prevent him from other employment, which may be substantially 
gainful in nature. The Veteran has completed high school. He 
may be able to find employment that does not require him to 
interact conversationally with others throughout the day. All 
of the evidence of record indicates that his emphysema, 
blindness, and hearing loss work in concert to prevent him 
from maintaining substantially gainful employment. None of 
the medical evidence of record shows that his service-
connected bilateral hearing loss alone, prevents him from 
obtaining all forms of substantially gainful employment. 
Moreover, it has been argued throughout the claim that his 
primary occupation has been that of a long haul truck driver. 
Although that has been his primary employment career, the 
record does not show that he is unable, based solely on his 
hearing loss disability, to obtain other employment outside 
of the field of long haul truck driving. The Board finds that 
the record does not present any unusual factors that might 
serve as a predicate for a finding of unemployability. 
Although the Board does not dispute the Veteran experiences 
some impairment due to his service-connected disability, this 
appears to be adequately reflected by the current combined 
schedular rating of 60 percent. See Van Hoose, supra. The 
Veteran's service-connected disability has not been, in the 
Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that his condition would 
render him individually unable to follow any substantially 
gainful occupation. "The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1. The Board finds that the VA Schedule for Rating 
Disabilities and the disability evaluation assigned to the 
Veteran's service-connected bilateral hearing loss under that 
Schedule accurately reflect the Veteran's overall impairment 
to his earning capacity. Therefore, a TDIU rating is not 
warranted.


ORDER

A total rating based on individual unemployability is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


